Citation Nr: 0215199	
Decision Date: 10/29/02    Archive Date: 11/06/02	

DOCKET NO.  99-11 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to July 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for an 
increased rating for post-traumatic stress disorder (PTSD), 
rated 30 percent disabling.  The Board remanded the appeal to 
the RO in November 2000 for additional evidentiary 
development, including a VA psychiatric examination to obtain 
a clear and precise description of all symptoms of PTSD and 
to determine the severity of the disorder.  

After completion of the actions requested by the Board, the 
RO reviewed the additional evidence received and assigned an 
increased rating of 50 percent for PTSD from June 29, 1998, 
the date of receipt of the veteran's claim.  The issue of 
entitlement to an increased rating for PTSD remains before 
the Board despite the increase assigned by the RO.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued 
after a notice of disagreement which grants less than the 
maximum rating available does not "abrogate the pending 
appeal.")  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
nightmares, flashbacks, a startle response, intrusive 
thoughts, avoidance of certain activities, occasional panic 
attacks, short-term memory impairment, anxiety, sleep 
disturbance and difficulty controlling anger.

2.  The service-connected PTSD is not productive of  
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.130, Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In 1945 the veteran established service connection for 
"psychoneurosis, anxiety state, somatic complaints, 
nightmares, dreams of battles," rated 50 percent disabling.  
The rating was reduced to 30 percent from December 1947 and 
to noncompensable from September 1950.  

By a rating decision of July 1996, the RO recharacterized the 
service-connected disability as PTSD and assigned a 
10 percent rating from October 1995.  On appeal, the Board in 
May 1998 assigned a further increase of the rating to 
30 percent.  The increase was later made effective from 
October 1995.  

In December 1998 the veteran underwent a VA examination in 
connection with a claim for an increased rating for PTSD 
received in June 1998.  The examiner, who had previously 
examined the veteran in October 1997, stated that the 
veteran's PTSD symptoms had diminished over the years.  The 
veteran admitted that the frequency and intensity of his 
nightmares had diminished, though he had had two that week.  
He claimed that his anxiety and agitation were no better and 
were severe.  The veteran had never been psychiatrically 
hospitalized.  He was currently taking Xanax for anxiety.  On 
mental status examination, the veteran's affect and demeanor 
were appropriate.  There was no indication of hallucinations 
or delusions.  The veteran had never been seriously suicidal.  
His appearance and grooming were adequate, as was his memory 
and retention.  He was oriented in all three spheres.  On 
Beck testing, the veteran received a score of 29 which was 
consistent with moderate to severe depression.  His 
Mississippi Combat Scale score was 114 and was considered to 
be above the cutoff for combat-related PTSD.  An MMPI profile 
portrayed the picture of a despondent, agitated and alienated 
man.  The diagnosis on Axis I was mild chronic PTSD.  The 
Global Assessment of Functioning (GAF) score on Axis V was 
53.

The veteran underwent a VA psychiatric examination in May 
2001 pursuant to the Board remand.  It was reported that he 
veteran had been married to the same person for 55 years.  He 
was currently retired from his occupation as a carpenter.  He 
related that while working he had frequent problems 
controlling anger and irritability on the job.  As a 
supervisor he would become angry and fire workers for minor 
errors but then apologize and ask them to return.  He 
reported having had PTSD symptoms ever since returning from 
World War II which seemed to fluctuate but ranged from mild 
to moderate.  He would even have a day or two when he was 
relatively symptom-free.  He continued to experience 
nightmares, occasional flashbacks, episodes of anger and 
irritability, and intrusive recollections, and reported 
having about two panic attacks per month.  On mental status 
examination the veteran's speech was somewhat pressured but 
was otherwise relevant, coherent and productive.  He was 
prone to episodic preoccupation with World War II combat 
themes.  There was evidence of short-term memory impairment 
that the examiner considered likely to cause some mild 
disruption in day-to-day functioning.  Mood was relatively 
anxious and distressed but improved as the examination 
progressed.  The examination results were consistent with a 
diagnosis of moderate PTSD.  The veteran presented a full 
range of PTSD symptoms.  The examiner found it likely that 
the veteran episodically had a restricted affective range due 
to the PTSD symptoms.  The veteran reported sleep 
disturbance.  His overall insight and judgment regarding his 
symptoms were good.  About twice a month he had panic attacks 
and he had occasional symptoms of depression, emotional 
detachment, psychic numbing and a desire to be by himself.  
His impulse control was generally good, allowing for episodic 
problems with temper control.  The diagnosis on Axis I was 
chronic moderate PTSD.  The GAF score was 50.  

With respect to the degree of resulting functional 
impairment, the examiner found no marked impairments 
regarding the veteran's basic competence to maintain himself 
independently in the community and perform activities of 
independent living.  The possibility that the short-term 
memory problem could result in mild interferences such as 
inability to balance his checkbook or similar activities was 
noted but that no marked functional impairment was noted due 
to this problem.  The veteran was able to readily care for 
his personal needs and grooming and manage his funds 
adequately.  The examiner made the following comment:

His current level of personal and social 
adjustment is mildly to at times 
moderately impaired, secondary to 
fluctuations in his PTSD symptoms.  Were 
this veteran otherwise a candidate for 
competitive employment (he is 79 and 
retired), his PTSD symptoms would result 
in moderate impairment, at least on an 
episodic basis, regarding his ability to 
maintain himself adaptively and 
appropriately in work-related situations.  
His short-term memory problem would cause 
some impairment in carrying out work-
related duties.  His historical tendency 
to [lose] control of his temper would 
cause disruptions in his relationships 
with peers and supervisors.  

VA outpatient treatment records dated from 1995 through 
February 2001 are of record.  In August 1999, the veteran was 
reported to be somewhat depressed and anxious over increased 
health concerns.  A GAF score of 61 was recorded.  In a 
November 1999 intake evaluation the veteran described 
extensive front-line combat during World War II.  He 
complained of bad nerves and a quick temper and avoided 
things that reminded him of combat.  He had been married to 
his wife since 1947 and described their relationship as 
positive and supportive despite some ups and downs.  The GAF 
score was 50.  In January 2000 the veteran reported having 
had nightmares since service (including fighting during his 
sleep), flashbacks, an easy startle response and 
seclusiveness.  After a few years his problems had become 
more "manageable" but in the last year they had increased 
again.  He described verbal abusiveness to his family.  He 
had not seen considerable benefit from the treatment he had 
received.  In February 2000 it was reported that he had 
received some therapeutic benefit from Zoloft.  The GAF score 
was 50.  In subsequent entries a number of medication changes 
were described.  In March 2000 his mood was slightly elevated 
but his energy and motivation were decreased.  The GAF score 
was 50.  GAF scores of 48 were reported in April, May, 
September and October 2000.  The veteran reported increased 
nightmares and intrusive thoughts as well as sleep 
difficulties, restlessness, nightmares and withdrawal.  

Preliminary Matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record shows that the RO, through the May 1999 statement 
of the case and the November 2001 supplemental statement of 
the case has advised the veteran of the law and regulations 
applicable to his claim and of the evidentiary deficiencies 
that led to the denial of a rating higher than 50 percent for 
his service-connected PTSD.  The VCAA requires that VA notify 
a claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim and to advise him which evidence he is required to 
submit and which evidence VA will obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App 183 (2002).  By a letter 
dated in March 2001, the RO advised the veteran that it would 
obtain medical records from health care providers for whom 
the veteran furnished the necessary forms to authorize the 
release of the necessary information.  He was asked to 
provide this information and advised that it was his 
responsibility to provide medical evidence in support of his 
claim.  In the aggregate, these documents fully apprise the 
veteran of the evidence necessary to substantiate his claim, 
as well as which records VA would obtain and what evidence 
was his responsibility to obtain.

With respect to the duty to assist, the record reflects 
that the RO has developed the relevant evidence in this 
case.  All VA medical records have been obtained for the 
record, and all medical records identified by the 
appellant have been obtained and reviewed.  The appellant 
has pointed to no additional records which would serve to 
clarify the medical issue on appeal, nor has the Board 
identified any from the record.  The initial processing of 
the claim included the scheduling of a VA psychiatric 
examination.  Pursuant to the Board's remand, the RO 
obtained a further psychiatric examination to cure 
deficiencies in the earlier examination and obtain further 
information concerning the degree of psychiatric 
impairment resulting from PTSD.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf. 



Legal Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (2001).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(2001).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (2001).  

The service-connected PTSD is rated under Diagnostic Code 
9411 of the VA rating schedule, which requires application of 
the VA General Rating Formula for Mental Disorders, as set 
forth in 38 C.F.R. § 4.130, effective November 7, 1996.  For 
ratings of 50 percent, 70 percent and 100 percent, the 
General Rating Formula provides as follows:  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

The Global Assessment of Functioning (GAF) scale is a scale 
that reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.].  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Discussion

The present appeal arises the denial of a claim for increase 
as defined in 38 C.F.R. § 3.160(f) (2001), as distinguished 
from an the initial rating assigned at the time of the 
granting of service connection.  Consequently, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994) is applicable 
(although the entire recorded history must be considered, it 
is the present level of disability that is of primary 
concern); see also Fenderson v. West, 12 Vet. App Vet. App. 
119 (1999).  Although the entire recorded history must be 
considered, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2001).  

The evidence of record, consisting of VA examination and 
outpatient treatment reports, is consistent with respect to 
the description of the veteran's symptomatology during the 
period relevant to this claim.  The veteran experiences 
frequent recurrences of characteristic symptoms of PTSD 
associated with his World War II combat service, including 
nightmares, flashbacks, a startle response, intrusive 
thoughts related to combat, and avoidance of activities or 
circumstances that prompt memories of combat.  He has panic 
attacks which occur about twice per month and experiences a 
certain degree of anxiety.  He has well-documented problems 
with his sleep and suffers from short-term memory impairment.  
He has a long history of difficulty controlling his temper.  

In applying the rating criteria, the Board is precluded from 
considering factors which are outside of the rating criteria 
established by regulation; to do so would be error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Consideration must be limited to factors that are "inherent" 
in the rating criteria and the characterizations of overall 
impairment provided by clinical personnel may not be 
disregarded.  Massey, Id.  

In this regard, the rating schedule is specific as to 
manifestations that qualify for a 70 percent rating, the next 
higher rating above the current 50 percent rating.  For the 
most part, the veteran does not show the symptomatology 
itemized in the schedule.  The GAF scores recorded during the 
period of the present claim have ranged from a high of 61 
(August 1999) to a low of 46 (December 2000) but have 
predominated in the range from 48 to 53.  The most recent 
score was 50, a figure that appears to represent an 
approximate average of the GAF scores documented.  As noted 
above, scores in the 41 to 50 range reflect serious symptoms 
while those from 51 to 60 signify moderate ones.  

In applying the criteria, the weight given to these divergent 
scores must be established in accordance with the underlying 
evidence describing the extent of actual impairment.  The 
record establishes that when the veteran was working he was 
frequently in conflict with coworkers because of anger, 
irritability and bad temper.  The May 2001 VA psychiatric 
examiner expressed the belief that the same traits would 
cause similar problems if the veteran were to be working 
presently, and that his short-term memory deficits would 
cause further problems on the job.  To this extent, he would 
be deemed to have "reduced reliability and productivity" 
within the meaning of the criteria for 50 percent.  On the 
other hand, it is not shown that he has "deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood" for the purpose of demonstrating a need 
for a 70 percent rating.  In addition, the veteran does not 
show symptoms such as suicidal ideation, obsessional rituals 
or intermittently illogical, obscure or irrelevant speech.  
He has recurring panic attacks, but they are not shown to 
affect his ability to function independently, appropriately 
or effectively.  He does not have impaired impulse control, 
though occasional mistreatment of his wife is shown in the 
record.  His attire is appropriate and his hygiene is good.  
The veteran has been married to the same person for well over 
50 years and their relationship is basically sound.

Although the GAF scores of record have reflected a finding of 
substantial psychiatric impairment on various occasions, the 
VA examiner who examined the veteran in December 1998 
characterized the PTSD as only mild and the May 2001 examiner 
characterized the impairment as mild to moderate for personal 
and social adjustment and moderate for occupational 
impairment.  The evidence of record is entirely consistent in 
disclosing no incapacitating psychoneurotic symptoms.  The 
veteran has not been hospitalized and none of the examination 
reports shows any symptoms signifying disturbances of reality 
testing or demonstrating an inability to function 
independently, appropriately or effectively.  Rather, the 
veteran is consistently noted to be cooperative and fully 
oriented without impairment of thought processes.  

The Board therefore concludes that the level of disability 
shown by the evidence of record most nearly approximates the 
criteria for a 50 percent rating under the general rating 
formula for mental disorders, even with consideration of 
38 C.F.R. § 4.7 (2001) (where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned).  The Board 
finds that a preponderance of the evidence is against the 
assignment of an evaluation in excess of 50 percent for PTSD 
and that the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1991).  


ORDER

A rating higher than 50 percent for PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

